DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 18 August 2020 has been entered; claims 1-12, 14, 23-25, and 27-30 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 23-25, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 23-25, and 28 the limitation “AOX”, which is an abbreviation for adsorbable organic halogens (Specification Paragraph [0038]) renders the claims indefinite, as the scope of AOX is not clear. Specifically, it is unknown if any halogenated organic compound meets these limitations, or just those which permanently or transiently react with halogenating oxidizing agents; furthermore, it is not clear to the Examiner how one of skill in the art would measure the AOX content if the AOX is a “transient” AOX as recited in claim 23-25, or how to quantify its reduction if the AOX is also an N-heterocycle (transiently or inherently).
With continued reference to claim 1, The term “environmentally benign” is a relative term which renders the claim indefinite. The term “environmentally benign” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret this limitation as being met by the environmentally benign” chelators recited in claim 2.
Regarding claims 2-12, 14, 23-25, 27, 29, and 30, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11, 14, 23-25, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al. (U.S. Patent Publication # 2015/0118103), hereinafter, “Erickson”. 
With respect to claims 1, 2, 5, and 9, Erickson discloses a method for treating aqueous cooling systems (Paragraphs [0009, 0024, 0042, 0045, 0048-0062]; Tables 1 and 2) with an azole (“N-heterocycle”) (Paragraphs [0042, 0050, 0062]), chlorine/bleach (“oxidizing biocide”) (Paragraphs [0045, 0049]), and polyaspartic acid (“environmentally benign chelator”, “polyamino acid”) (Paragraphs [0024, 0061]). 
Once added to the water in the aqueous cooling system, the polyaspartic acid (“environmentally benign chelator”, “polyamino acid”) is “provided” to an aqueous cooling system that also comprises an N-heterocycle and a halogenating oxidizer. Since the N-heterocycle disclosed by Erickson meets the limitations of claim 9, and the environmentally benign chelator meets the limitations of claims 2 and 5, it is submitted that the “intended result” limitations of reducing the N-heterocycle content by “about 0.1 to 100%” and the preamble limitations are met, especially because the claim does not specify what chemical species is responsible for the reduction. 
Claims 3 and 4 are rejected with claim 2, as the polyamino acid embodiment was selected and claims 3 and 4 further define the amino polycarboxylic acid embodiment of claim 2.
Claims 6 and 7 are rejected with claim 2, as the polyamino acid embodiment was selected and claims 6 and 7 further define the buffer and amino alkylene phosphonic acid embodiments of claim 2.
Regarding claims 8 and 27, it is submitted that the polyaspartic acid (“environmentally benign chelator”, “polyamino acid”) is capable of being used as claimed, especially as it meets the limitations of claims 2 and 5. 
Regarding claim 11, Erickson discloses that the environmentally benign chelator is added at a concentration of 15 ppm and the azole is added at a concentration of 3 ppm (Tables 1 and 2; Paragraph [0061]).
Claim 14 is rejected with claim 1, as the halogenating oxidizer embodiment was selected, and claim 14 further define the non-halogenating oxidizer. 
Regarding claims 23-25, they are rejected with claim 1, as the “N-heterocycle” embodiment of claim 1 was selected, and not AOX, which is further defined in claims 23-25. 
With respect to claims 28-30, Erikson discloses that a polymer dispersant and a pH adjusting species are added (Paragraph [0048]: polymaleic acid is an acid and thus affects pH; AA/AMPS is a dispersant polymer). The water being treated is thus a composition as defined in
claim 28, also comprising the azole (“N-heterocycle”) (Paragraphs [0042, 0050, 0062]), the polyaspartic acid (Paragraphs [0024, 0061]), the chlorine/bleach (“oxidizing biocide”) (Paragraphs [0045, 0049]).  Erickson also discloses that corrosion and/or scale inhibiting agents can be added in the disclosed compositions added to the water to be treated (Paragraph [0043]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (U.S. Patent Publication # 2015/0118103), hereinafter, “Erickson”.
Regarding claim 12, Erickson discloses that the azole is added at a concentration of 3 ppm (Tables 1 and 2; Paragraph [0061]), which is greater than “less than 1.0 ppm”. Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.). Furthermore, the Examiner submits that the claim does not define if the recited concentration of azole is “less than 1.0ppm” before or after carrying out the method; if after, the recited concentration could then be interpreted as an “intended result” of the recited method steps. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (U.S. Patent Publication # 2015/0118103) in view of Van Der Wal et al. (U.S. Patent Publication # 2013/0105406), hereinafter, “Erickson” and “Van Der Wal”.
With respect to claim 10, Erickson discloses azoles (Paragraph [0042]), but does not specifically teach an azole as claimed. 
Van Der Wal discloses triazole, benzotriazole, tolytriazole (Paragraph [0061]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the azoles of Erickson to include the triazole of Van Der Wal (meeting the limitations “1,2,3-triazole” and “1,2,4-triazole”) because Van Der Wal discloses that these are equivalent corrosion inhibitors added to cooling water systems (Paragraph [0061]). One of ordinary skill in the art would have a reasonable expectation of success of switching one azole for another in the application of corrosion inhibition in cooling water systems, in view of the teachings of Van Der Wal, and due to the structural similarities of the disclosed azoles of Erickson and Van Der Wal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        26 August 2022